            Case 1:17-bk-12408-MB             Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                 Desc
                                               Main Document    Page 1 of 60

                                             Office of the United States Trustee
                        In re: ICPW Liquidation                              Post-Confirmation Status
                        Corporation, a California                                    Report
                        corporation, et al.
                                                                          Quarter Ending:
                        Chapter 11 Case No: Lead Case                     9/31/18
                        No.: 1:17-bk-12408-MB
                        Jointly administered with:
                        1:17-bk-12409-MB

  Attorney/Professional - Name, Address, Phone & FAX:                 Person responsible for report - Name, Address, Phone & FAX
  Samuel R. Maizel & Tania M. Moyron                                  Matthew Pliskin
  DENTONS US LLP                                                      3902 Henderson Blvd., Suite 208-336
  601 South Figueroa Street, Suite 2500                               Tampa, FL 33629
  Los Angeles, California 90017-5704                                  Telephone: (917) 543-2568
  Telephone: (213) 623-9300
  Facsimile: (213) 623-9924

  Date Order was entered confirming plan          February 13, 2018

  Disbursing Agent (if any) (Please print)        Upon entry of an order granting the Joint Motion By Escrow Agent And The
                                                  Trustee Of The Trust For Approval Of Stipulation Approving Transfer Of Escrow
                                                  [Docket No. 561], KCC LLC will be the disbursing agent.


  SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER

  Disbursements made under the plan               $1,089,429.23

  Other Disbursements                             $447,517.76
                                                  $1,536,946.96
                         Total Disbursements


  Projected date of final decree                  TBD based on resolution of litigation.

  What needs to be achieved before a final        Resolution of litigation against former officers, Radians Wareham Holding, Inc.
  decree will be sought? (Attach a separate       (“Radians”) and other third parties.
  sheet if necessary)


  Narrative of events which impact upon the       The arbitration actions against the Debtors' former Officers and Senior Vice
  ability to perform under the reorganization     President–Supply Chain have been consolidated. The parties are engaging in
  plan or other significant events that have      discovery. The hearing (trial) is scheduled to take place in November 2019.
  occurred during the reporting period (Attach    Additionally, as part of the first interim distribution, the Trustee made distributions
  a separate sheet if necessary)                  to certain beneficial interest holders which were not captured in the last reporting
                                                  period.




  Date last U. S. Trustee fee paid                September 28, 2018

Revised
)       December 2001                   POST-CONFIRMATION STATUS REPORT (Page 1 of 1)                                             USTLA-7
109519780                                                                                                   11/13/18 12:22PM
DRAFT
            Case 1:17-bk-12408-MB    Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                             Desc
                                      Main Document    Page 2 of 60

  Amount Paid                             $15,369.47 & $325.00

I declare under penalty of perjury that the information contained in the document is true, complete and correct.




  Date November 1, 2018                                   Signature of person responsible for this report




This report is to be filed with the U.S. Trustee quarterly until a final decree is entered. This
report is for U.S. Trustee purposes only. You may be required to file additional reports with the
Bankruptcy Court.




Revised
)       December 2001            POST-CONFIRMATION STATUS REPORT (Page 2 of 1)                                       USTLA-7
109519780                                                                                      11/13/18 12:22PM
DRAFT
      Case 1:17-bk-12408-MB                                   Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                                   Desc
MONTHLY OPERATING REPORT -
                                                               Main Document    Page 3 of 60
                                                                                                                                                       ATTACHMENT NO. 1
POST CONFIRMATION




                                                             QUESTIONNAIRE
                                                                                                                                     YES*       NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
       the Plan of Reorganization during this reporting period?                                                                             x
2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                            x
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                            x
4.     Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                 x


              *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

       The Debtor is current on all post-confirmation plan payments


                                                     INSURANCE INFORMATION
                                                                                                                                     YES        NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
       compensation, and other necessary insurance coverages in effect?                                                                     x
2.     Are all premium payments current?
                                                                                                                        x
               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

                                     No physical operation or location to insure, E&O Coverage is maintiained as stated below.


                                                                       CONFIRMATION OF INSURANCE
                                                                                                                                     Payment Amount     Delinquency
                       TYPE of POLICY            and            CARRIER                                Period of Coverage             and Frequency      Amount
Professional Liability Full Program - Underwriters at Lloyd's, London                               5/23/18-19                        8576.16 Annual         0




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: ____________________
     Case 1:17-bk-12408-MB                             Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                             Desc
MONTHLY OPERATING REPORT -
                                                        Main Document    Page 4 of 60
                                                                                                                                             ATTACHMENT NO. 2
POST CONFIRMATION



                                               CHAPTER 11 POST-CONFIRMATION
                                           SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:                   ICPW Liquidation Corporation, a California Corporation

Case Number:                 17-bk-12408

Date of Plan Confirmation:                                                        2/28/2018

                              All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                                                    Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                                                               $        6,747,494.40 $            15,367,377.27


2.   INCOME or RECEIPTS during the Period                                                     $            28,446.31 $              211,210.17
                             NOTE : $34,217.78 of the PCT receipts were payments from BBI customers to be remitted to BBI
3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)              U.S. Trustee Quarterly Fees                                        $            75,413.97 $               84,688.97
          (ii)             Federal Taxes                                                                                            100,000.00
          (iii)            State Taxes                                                                                               41,597.38
          (iv)             Other Taxes                                                                                                    0.00

     b.   All Other Operating Expenses:                                                       $           372,103.76 $            1,808,423.87
                            Note: Includes $0 and $1,121,995.90 remitted to BBI
     c.   Plan Payments:
          (i)               Administrative Claims                                             $                 0.00 $            1,282,400.39
          (ii)              Class One*                                                                     24,233.58                 55,516.47
          (iii)             Class Two                                                                           0.00                      0.00
          (iv)              Class Three                                                                         0.00                      0.00
          (v)               Class Four                                                                          0.00                      0.00
          (vi)              Trust Beneficiaries                                                         1,065,195.65              6,966,966.61
                            (Attach additional pages as needed)
                            * Note: Re-issuance of payments already scheduled

     Total Disbursements (Operating & Plan)                                                   $         1,536,946.96 $           10,339,593.69

1.   CASH (End of Period)                                                                     $         5,238,993.75 $            5,238,993.75
      Case 1:17-bk-12408-MB                                                  Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12 Desc
MONTHLY OPERATING REPORT -
                                                                              Main Document    Page 5 of 60                 ATTACHMENT NO. 3
POST CONFIRMATION




                                                                                          CHAPTER 11 POST-CONFIRMATION
                                                                                          BANK ACCOUNT RECONCILIATIONS
                                                                                        Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                    Account             Account            Account           Account            Account           Account             Account            Account             Account
                                                      #1                   #3                #4                #5                 #6                #7                  #8                 #9                  #4
                                                                    First Republic
Name of Bank:                                  Capital One          Bank                Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank

Account Number:                                       0575                   0638             0112              0120               0139              7032               7040                7059               7067
                                                                                                          Excess Cash        Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursement         Escrow              Disbursment       Reserve            Reserve           Class 1 Reserve Tax Reserve            Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking             Checking            Checking          Checking           Checking          Checking            Checking           Checking            Checking

1. Balance per Bank Statement Beginning of period     52,036.97           43,943.05        1,219,125.66        123,917.71       2,282,783.68        382,503.00          90,108.56        2,302,774.23         250,301.54
Deposits                                                     0.00              633.54        348,169.59              32.59        46,669.52               357.51              84.22          2,152.33                233.95
Withdrawals                                          -24,043.15          -44,576.59       -1,013,927.16        -95,190.00        -252,979.59                0.00               0.00                0.00                0.00
1. Balance per Bank Statement                         27,993.82                  0.00        553,368.09         28,760.30       2,076,473.61        382,860.51          90,192.78        2,304,926.56         250,535.49
2. ADD: Deposits not credited                                0.00
3. SUBTRACT: Outstanding Checks                                                             -188,735.91
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          27,993.82                  0.00        364,632.18         28,760.30       2,076,473.61        382,860.51          90,192.78        2,304,926.56         250,535.49


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                   Date of             Purchase            Current           Current            Current           Current             Current            Current             Current
       Bank / Account Name / Number               Purchase              Price               Value             Value              Value             Value               Value              Value               Value
N/A




Note: Attach copy of each investment account statement.
       Case 1:17-bk-12408-MB                                                                   Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                                                                                                               Desc
MONTHLY OPERATING REPORT -
                                                                                                Main Document    Page 6 of 60                                                                                                                                           ATTACHMENT NO. 3
POST CONFIRMATION




                                                                                                                    CHAPTER 11 POST-CONFIRMATION
                                                                                                                    BANK ACCOUNT RECONCILIATIONS
                                                                                                                  Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                      Account                Account              Account                              Account                             Account            Account             Account               Account              Account
                                                        #1                     #3                   #4                                   #5                                  #6                 #7                  #8                    #9                   #4
                                                                        First Republic
Name of Bank:                                    Capital One            Bank                   Signature Bank Signature Bank                                           Signature Bank     Signature Bank Signature Bank Signature Bank                   Signature Bank

Account Number:                                           0575                   0638                0112              0120                                                  0139               7032                 7040                 7059                 7067
                                                                                                                                                                       Operating
Purpose of Account (Operating/Payroll/Tax)       Disbursement           Escrow                 Disbursment       Excess Cash Reserve                                   Reserve            Class 1 Reserve      Tax Reserve          Class 3 Reserve      Class 4 Reserve

Type of Account (e.g. checking)                  Checking               Checking               Checking          Checking                                              Checking           Checking             Checking             Checking             Checking


1. Balance per Bank Statement Beginning of period         27,993.82                     0.00        553,368.09                                             28,760.30       2,076,473.61         382,860.51           90,192.78          2,304,926.56           250,535.49
Deposits                                                         0.00                   0.00         53,654.77                                                 26.88         15,456.44               357.85               84.30             2,154.34                234.17
Withdrawals                                               -13,074.94                    0.00       -252,399.64                                                  0.00         -53,654.77                 0.00                 0.00                 0.00                 0.00
1. Balance per Bank Statement                             14,918.88                     0.00        354,623.22                                             28,787.18       2,038,275.28         383,218.36           90,277.08          2,307,080.90           250,769.66
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks                                                                    -340,277.02
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)              14,918.88                     0.00         14,346.20                                             28,787.18       2,038,275.28         383,218.36           90,277.08          2,307,080.90           250,769.66


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                      Date of              Purchase               Current                              Current                             Current            Current              Current              Current              Current
           Bank / Account Name / Number              Purchase               Price                  Value                                Value                               Value              Value                Value                Value                Value
N/A




Note: Attach copy of each investment account statement.
      Case 1:17-bk-12408-MB                                                  Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12 Desc
MONTHLY OPERATING REPORT -
                                                                              Main Document    Page 7 of 60                 ATTACHMENT NO. 3
POST CONFIRMATION




                                                                                         CHAPTER 11 POST-CONFIRMATION
                                                                                         BANK ACCOUNT RECONCILIATIONS
                                                                                       Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                    Account             Account           Account           Account             Account           Account             Account            Account             Account
                                                      #1                   #3               #4                #5                  #6                #7                  #8                 #9                  #4
                                                                    First Republic
Name of Bank:                                  Capital One          Bank               Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank Signature Bank

Account Number:                                       0575                   0638            0112              0120                0139              7032               7040                7059               7067
                                                                                                         Excess Cash         Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursement         Escrow             Disbursment       Reserve             Reserve           Class 1 Reserve Tax Reserve            Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking             Checking           Checking          Checking            Checking          Checking            Checking           Checking            Checking

1. Balance per Bank Statement Beginning of period     14,918.88                 0.00        354,623.22         28,787.18        2,038,275.28        383,218.36          90,277.08        2,307,080.90         250,769.66
Deposits                                                     0.00               0.00        142,085.57              26.04           1,777.35              346.62              81.66          2,086.77                226.82
Withdrawals                                               -291.79               0.00       -233,210.28                0.00       -142,085.57                0.00               0.00                0.00                0.00
1. Balance per Bank Statement                         14,627.09                 0.00        263,498.51         28,813.22        1,897,967.06        383,564.98          90,358.74        2,309,167.67         250,996.48
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks                                                            -176,745.61
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          14,627.09                 0.00         86,752.90         28,813.22        1,897,967.06        383,564.98          90,358.74        2,309,167.67         250,996.48


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                   Date of             Purchase           Current           Current             Current           Current             Current            Current             Current
       Bank / Account Name / Number               Purchase              Price              Value             Value               Value             Value               Value              Value               Value
N/A




Note: Attach copy of each investment account statement.
   Case 1:17-bk-12408-MB                       Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                          Desc
                                                Main Document    Page 8 of 60
MONTHLY OPERATING REPORT -                                                                                           ATTACHMENT NO. 4
POST CONFIRMATION

                                             CHAPTER 11 POST-CONFIRMATION
                                        CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                Capital One
Account Number                                                                     0575
Purpose of Account (Operating/Payroll/Personal)                             Disbursement
Type of Account (e.g., Checking)                                            Checking

  Check        Date of
 Number      Transaction                       Payee                                        Purpose or Description                      Amount
wire              7/5/2018   Mumasu Tsusho (Marusan)                        Post-Petition Invoice                                         3,641.04
wire              7/5/2018   Jiangsu CLS Technology (Chang Bang)            Re-issuance of Bankruptcy Payment                            20,106.31
ACH              7/16/2018   Capital One                                    Bank Service Charge                                             295.80
     5844         8/1/2018   Mesirow Insurance Services, Inc                Insurance Payment                                             8,576.16
     5842        8/14/2018   ASM Capital V. L.P.                            Re-issuance of Bankruptcy Payment                             3,568.53
ACH              8/16/2018   Capital One                                    Bank Service Charge                                             371.51
     5843        8/22/2018   DRG Strategic, LLC                             Re-issuance of Bankruptcy Payment                               558.74
ACH              9/17/2018   Capital One                                    Bank Service Charge                                             291.79




                                                                                                                       TOTAL             37,409.88

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
    Case 1:17-bk-12408-MB                      Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                          Desc
                                                Main Document    Page 9 of 60
MONTHLY OPERATING REPORT -                                                                                           ATTACHMENT NO. 4
POST CONFIRMATION

                                              CHAPTER 11 POST-CONFIRMATION
                                         CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                First Republic Bank
Account Number                                                                       0638
Purpose of Account (Operating/Payroll/Personal)                             Escrow
Type of Account (e.g., Checking)                                            Checking

 Check         Date of
Number       Transaction                  Payee                                          Purpose or Description                         Amount
Wire             7/13/2018 ICPW Nevada Trust - Operating Reserve            Closeout account                                             44,576.59




                                                                                                                       TOTAL             44,576.59

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                      Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                                     Desc
                                               Main Document    Page 10 of 60
MONTHLY OPERATING REPORT -                                                                                       ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                       CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                        Signature Bank
Account Number                                                               0112
Purpose of Account (Operating/Payroll/Personal)                     Escrow
Type of Account (e.g., Checking)                                    Checking

 Check        Date of
Number      Transaction                        Payee                              Purpose or Description                    Amount
     1039        7/2/2018   Clear Vista Select Opportunities Fund LP Trust Distribution                                         20,059.87
     1075        7/2/2018   Restated Agreement of the Vane Clayton Revocable
                                                                     Trust Distribution
                                                                              Trust DTD 2/23/06 Vane & Cassandra Clayton TTEEs   8,483.60
     1196        7/2/2018   MICHAEL RAY COOPER & ELIZABETH KING      Trust
                                                                         COOPER
                                                                           Distribution
                                                                                    JT TEN                                         501.00
     1273        7/2/2018   TIMOTHY K STAPLETONJANIE M STAPLETON     Trust Distribution                                             33.40
     1285        7/2/2018   J ROSNER & N ROSNER TTEE                 Trust Distribution                                        417,500.00
     1287        7/2/2018   RHONDA HOFFARTH                          Trust Distribution                                         67,236.20
     1291        7/2/2018   MICHAEL GRANT                            Trust Distribution                                          4,053.01
     1296        7/2/2018   JOANNA ELLIOTT                           Trust Distribution                                          1,113.31
Wire             7/3/2018   Elizabeth Chez Bene Trust IRA            Trust Distribution                                         12,942.50
     1091        7/3/2018   KLEIN PARTNERS, LTD. ,LPC/O KEVIN R. TrustKLEIN,
                                                                           Distribution
                                                                              GARY C. KLEIN & ANNE M. KLEIN PARTNERS             6,366.54
     1098        7/3/2018   THOMAS W. MASON                          Trust Distribution                                          5,566.61
     1249        7/3/2018   Craig White                              Trust Distribution                                            125.25
     1286        7/3/2018   SEVEN SEVEN SEVEN EQ PTNRS               Trust Distribution                                         67,787.14
     1288        7/3/2018   EMIL IANNACCONE TTEE UA DTD 9/16/2010    Trust Distribution                                         41,750.00
     1298        7/3/2018   NATASHA H BEN                            Trust Distribution                                             90.10
     1289        7/5/2018   JEFFREY F GERSH & ARIE J GERSH LIVING    TrustTRUST
                                                                           Distribution
                                                                                  DTD                                           41,750.00
     1299        7/5/2018   DR SPRAGUE SIMONDS C/F                   Trust Distribution                                             41.75
Wire             7/5/2018   Ronald L Chez, Inc                       Quarterly Trust Board Payment                              10,000.00
     1127        7/6/2018   THOMAS R MCELROY                         Trust Distribution                                          3,423.50
     1171        7/6/2018   DAVID J COOK                             Trust Distribution                                            955.24
     1268        7/6/2018   MR ROBERTO T VERTHELYI TOD BENEFICIARIES Trust Distribution
                                                                                 ON FILE                                            41.75
     1058        7/9/2018   SPM CENTER LLC                           Trust Distribution                                         11,014.40
     1201        7/9/2018   MICHAEL R CICERO & WILLIAM M VEAZEY      Trust Distribution                                            457.16
     1295        7/9/2018   DANIEL THOMAS GIEBER                     Trust Distribution                                          1,403.55
     1150       7/10/2018   MATTHEW LAUBERT                          Trust Distribution                                          1,950.64
     1300       7/10/2018   Kronman Matthew & Associates             Trust Distribution                                         40,671.18
     1301       7/10/2018   Kronman Matthew & Associates             Trust Distribution                                         22,225.36
     1302       7/10/2018   Kronman Matthew & Associates             Trust Distribution                                         18,736.40
     1303       7/10/2018   Kronman Matthew & Associates             Trust Distribution                                         13,557.06
     1124       7/11/2018   THE WILLIAM J. & SEEMAH W. IDELSON Trust  FAMILY
                                                                           Distribution
                                                                               TRUST                                             3,742.80
     1183       7/11/2018   JOHN D & MARGARET A ROGERS TTEE Trust Distribution                                                     834.92
     1186       7/11/2018   THE ELLEN IDELSON TRUST DATED MARCH      Trust20
                                                                           Distribution
                                                                              2003                                                 748.66
     1191       7/11/2018   JAMES R YOUNG                            Trust Distribution                                            636.44
     1275       7/11/2018   Jerry Crawford                           Trust Distribution                                             33.40
     1304       7/11/2018   SCOTT JARUS                              Quarterly Trust Board Payment                              10,000.00
     1046       7/13/2018   JOSEPH D RYAN                            Trust Distribution                                         15,865.00
     1074       7/13/2018   LESLIE C SCHUETTE                        Trust Distribution                                            8600.5
     1096       7/13/2018   THOMAS J CHOKEL                          Trust Distribution                                          5,693.11
     1305       7/13/2018   PAT O'BRIEN                              Quarterly Trust Board Payment                              10,000.00
     1264       7/16/2018   ROBERT D HERGET                          Trust Distribution                                             46.84
     1294       7/17/2018   VALORIE STANSBERRY                       Trust Distribution                                          2,114.05
     1038       7/19/2018   JEFFREY D CORDES                         Trust Distribution                                         20,358.72
     1310       7/19/2018   JAMS, Inc                                Arbitration Fee Payment                                    22,400.00
     1086       7/23/2018   THOMAS W. MASON & LISA L. MASON JTTrust    TEN Distribution                                          6,593.91
     1306       7/23/2018   Solomon & Cramer LLP                     Legal Services                                             20,028.14
     1308       7/23/2018   Solomon & Cramer LLP                     Legal Services                                             11,121.94
     1116       7/24/2018   PATRICK LIN                              Trust Distribution                                          4,175.00
     1274       7/24/2018   DOROTHY ZIMMERMAN BENSON TTEE WM/DOROTHY Trust Distribution
                                                                                      BENSON REV TRUST                              33.40
     1128       7/25/2018   VUONG TRAN                               Trust Distribution                                          3,340.00
     1290       7/26/2018   SEAMARK FUND LP                          Trust Distribution                                         11,216.81
     1292       7/27/2018   GLEN K INGALLS & RENEE PACHECO TTEES     Trust U/A
                                                                           Distribution
                                                                                DTD                                              2,928.85
     1309       7/27/2018   Matthew Pliskin                          Services - Trustee                                         14,830.00
     1177       7/30/2018   MILWAUKEE DEF COMP BOARD TTEE Trust Distribution                                                       835.00
     1307       7/30/2018   Solomon & Cramer LLP                     Legal Services                                              6,317.50
     1068       7/31/2018   EDWIN BALDRIDGE TTEE UA DTD 10/30/1992   Trust Distribution                                          9,549.90
     1154       7/31/2018   Paul Lee                                 Trust Distribution                                          1,670.00
     1217       7/31/2018   CASEY E FOLKS JR. (DECD)BRYAN FOLKS      Trust
                                                                        (BENE)
                                                                           Distribution                                            375.75
    Case 1:17-bk-12408-MB                       Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12           Desc
                                                 Main Document    Page 11 of 60
MONTHLY OPERATING REPORT -                                                                     ATTACHMENT NO. 4
POST CONFIRMATION

     1042         8/1/2018   DAVID WESSEL                             Trust Distribution               17,366.50
     1107        8/16/2018   MARTIN H. SZUCS                          Trust Distribution                4,759.50
     1115        8/13/2018   KLEANTHI XENOPOULOS                      Trust Distribution                4,175.00
     1144         8/7/2018   TODD M TOWNSEND ROTH IRA COR CLEARING    Trust Distribution
                                                                               CUST                     2,505.00
     1146         8/8/2018   MATTHEW JUETTEN                          Trust Distribution                2,114.05
     1197        8/22/2018   MSSB C/F AUDREY G BEYER                  Trust Distribution                  501.00
     1230        8/24/2018   DAN WILLEY SPALT                         Trust Distribution                  208.75
     1281        8/13/2018   JOHN R FAIRTY JR                         Trust Distribution                   25.05
     1282        8/10/2018   JAMES P BENSON TTEE                      Trust Distribution                   25.05
     1293        8/15/2018   KYLE EDLUND                              Trust Distribution                2,501.16
     1311         8/1/2018   Dentons US LLP                           Legal Services                  200,682.01
     1312         8/8/2018   United States Trustee                    US Trustee Payment                  325.00
     1313        8/10/2018   United States Trustee                    US Trustee Payment               13,000.00
     1314        8/20/2018   XIN GUO                                  Trust Distribution                 4211.57
     1320         9/4/2018   MELISSA DERBY                            Trust Distribution                1,403.55
     1327         9/4/2018   MCDERMOTT & BULL                         Trust Distribution                6,304.67
     1247         9/5/2018   JOHN JAMES DARNELL                       Trust Distribution                  129.84
     1326         9/5/2018   Christopher Barrett                      Trust Distribution                4,404.63
     1330         9/5/2018   AAION PARTNERS INC                       Trust Distribution               25,050.00
     1317         9/6/2018   Matthew Pliskin                          Services - Trustee               20,600.00
     1331         9/6/2018   MURRAY MARKILES                          Trust Distribution               27,338.74
     1315        9/10/2018   Solomon & Cramer                         Legal Services                    5,024.37
     1322        9/10/2018   Johnson Family Trust                     Trust Distribution                1,670.00
     1332        9/10/2018   DANIEL SHELLEY WARD FAMILY TRUST Trust   DTD 12-22-99
                                                                            Distribution                6,004.40
     1319        9/12/2018   PHTC Inc PFT SHG PLN UAD 12/30/94 John   Trust
                                                                        ColeDistribution
                                                                             TTEE                         835.00
     1323        9/17/2018   Merrill Lynch Pierce Fenner & Smith Inc. Trust Distribution                2,087.50
     1329        9/19/2018   B.A.T.B. LLC                             Trust Distribution               12,733.17
     1316        9/20/2018   Dentons, LLP                             Legal Services                   14,705.50
     1321        9/24/2018   THOMAS KENDALL                           Trust Distribution                1,579.07
     1336        9/24/2018   Hemming Morse, LLP                       Legal Services                   13,218.00
     1297        9/25/2018   STUBBS ALDERTON & MARKILES LLP Trust Distribution                            260.77
     1335        9/27/2018   United States Trustee                    US Trustee Payment               62,088.97
     1318        9/28/2018   Joshua Benson                            Trust Distribution               27,772.10

                                                                                           TOTAL     1,499,537.08


holding check and anticipated delivery date of check.


* - Wire to Elizabeth Chez Bene Tr IRA was returned and resent in July ($12,942.50)
0123423105Case 1:17-bk-12408-MB                        678ÿ
                                           Doc 596 Filed       ÿEntered
                                                          11/13/18      ÿ 11/13/18 09:41:12   Desc
                                            Main Document     Page 12 of 60




 22!  "2 2#$ %&6'                                                023
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 13 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    4

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0112          55

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0112      BANKRUPTCY CHECKING                               1,219,125.66                    553,368.09

              RELATIONSHIP             TOTAL                                                      553,368.09
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                         Desc
                                   Main Document    Page 14 of 60



                                                                                             Statement Period
                                                                                          From July      01, 2018
                                                                                          To   July      31, 2018
                                                                                          Page      2 of    4

                                                                                          PRIVATE CLIENT GROUP 161
                                                                                          565 FIFTH AVENUE
                                                                                          NEW YORK, NY 10017




             ICPW NEVADA TRUST                               9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                                     See Back for Important Information


                                                                                 Primary Account:       0112          55


BANKRUPTCY CHECKING                    0112




Summary

 Previous Balance as of July      01, 2018                                                                 1,219,125.66
        3 Credits                                                                                            348,169.59
       57 Debits                                                                                           1,013,927.16
 Ending Balance as of   July      31, 2018                                                                   553,368.09


Deposits and Other Credits
 Jul 03 TELEPHONE XFER CR                                                                                       95,190.00
         TELEPHONE TRANSFER FROM:          0120
 Jul 13 ONLINE TRANSFER CR                                                                                      52,297.58
         ONLINE XFR FROM:       0139
 Jul 26 ONLINE TRANSFER CR                                                                                     200,682.01
         ONLINE XFR FROM:       0139

Withdrawals and Other Debits
 Jul 03 OUTGOING WIRE XFER                                                                                      12,942.50
         REF# 20180703B6B7261F002332
         TO:   ELIZABETH CHEZ BENE TR IRA         ABA:               021000021
         BANK: JPMCHASE                         ACCT#                   9000
 Jul 06 OUTGOING WIRE XFER                                                                                      10,000.00
         REF# 20180706B6B7261F001388
         TO:   TRUST SERVICES                     ABA:               071925538
         BANK: FST BK & TR EVANTN               ACCT#                6603
         OBI: FFC Ronald L Chez, Inc. A/C # 1073B
         OBI:
         OBI:

Checks by Serial Number
 Jul 19       1038             20,358.72          Jul   31            1068 *              9,549.90
 Jul 02       1039             20,059.87          Jul   13            1074 *              8,600.50
 Jul 13       1046 *           15,865.00          Jul   02            1075                8,483.60
 Jul 09       1058 *           11,014.40          Jul   23            1086 *              6,593.91
    Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12              Desc
                                  Main Document    Page 15 of 60



                                                                                 Statement Period
                                                                              From July      01, 2018
                                                                              To   July      31, 2018
                                                                              Page      3 of    4

                                                                              PRIVATE CLIENT GROUP 161
                                                                              565 FIFTH AVENUE
                                                                              NEW YORK, NY 10017




            ICPW NEVADA TRUST                         9-161
            MATTHEW PLISKIN TRUSTEE
            DISBURSEMENT ACCOUNT
            3902 W HENDERSON BLVD, SUITE 208-336
            TAMPA FL 33629                 999                          See Back for Important Information


                                                                     Primary Account:       0112         55

Date     Serial Nbr              Amount      Date       Serial Nbr              Amount
Jul 03       1091 *            6,366.54      Jul 03         1286             67,787.14
Jul 13       1096 *            5,693.11      Jul 02         1287             67,236.20
Jul 03       1098 *            5,566.61      Jul 03         1288             41,750.00
Jul 24       1116 *            4,175.00      Jul 05         1289             41,750.00
Jul 11       1124 *            3,742.80      Jul 26         1290             11,216.81
Jul 06       1127 *            3,423.50      Jul 02         1291              4,053.01
Jul 25       1128              3,340.00      Jul 27         1292              2,928.85
Jul 10       1150 *            1,950.64      Jul 17         1294 *            2,114.05
Jul 31       1154 *            1,670.00      Jul 09         1295              1,403.55
Jul 06       1171 *              955.24      Jul 02         1296              1,113.31
Jul 30       1177 *              835.00      Jul 03         1298 *               90.10
Jul 11       1183 *              834.92      Jul 05         1299                 41.75
Jul 11       1186 *              748.66      Jul 10         1300             40,671.18
Jul 11       1191 *              636.44      Jul 10         1301             22,225.36
Jul 02       1196 *              501.00      Jul 10         1302             18,736.40
Jul 09       1201 *              457.16      Jul 10         1303             13,557.06
Jul 31       1217 *              375.75      Jul 11         1304             10,000.00
Jul 03       1249 *              125.25      Jul 13         1305             10,000.00
Jul 16       1264 *               46.84      Jul 23         1306             20,028.14
Jul 06       1268 *               41.75      Jul 30         1307              6,317.50
Jul 02       1273 *               33.40      Jul 23         1308             11,121.94
Jul 24       1274                 33.40      Jul 27         1309             14,830.00
Jul 11       1275                 33.40      Jul 19         1310             22,400.00
Jul 02       1285 *          417,500.00

                * Indicates break in check sequence
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12       Desc
                                   Main Document    Page 16 of 60



                                                                           Statement Period
                                                                        From July      01, 2018
                                                                        To   July      31, 2018
                                                                        Page      4 of    4

                                                                        PRIVATE CLIENT GROUP 161
                                                                        565 FIFTH AVENUE
                                                                        NEW YORK, NY 10017




             ICPW NEVADA TRUST                      9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                   See Back for Important Information


                                                               Primary Account:       0112         55


Daily Balances
 Jun 30          1,219,125.66                       Jul   17     488,461.00
 Jul 02            700,145.27                       Jul   19     445,702.28
 Jul 03            660,707.13                       Jul   23     407,958.29
 Jul 05            618,915.38                       Jul   24     403,749.89
 Jul 06            604,494.89                       Jul   25     400,409.89
 Jul 09            591,619.78                       Jul   26     589,875.09
 Jul 10            494,479.14                       Jul   27     572,116.24
 Jul 11            478,482.92                       Jul   30     564,963.74
 Jul 13            490,621.89                       Jul   31     553,368.09
 Jul 16            490,575.05

Rates for this statement period - Overdraft
Jul 01, 2018   14.750000 %
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 17 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD
             TAMPA FL 33629                    999                     See Back for Important Information


                                                                    Primary Account:       0120          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0120      BANKRUPTCY IMMA                                     123,917.71                    28,760.30

              RELATIONSHIP             TOTAL                                                      28,760.30
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 18 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      2 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD
             TAMPA FL 33629                  999                       See Back for Important Information


                                                                    Primary Account:       0120            0


BANKRUPTCY IMMA                      0120


Summary

 Previous Balance as of July      01, 2018                                                        123,917.71
        1 Credits                                                                                      32.59
        1 Debits                                                                                   95,190.00
 Ending Balance as of   July      31, 2018                                                         28,760.30


Deposits and Other Credits
 Jul 31 Interest Paid                                                                                   32.59

Withdrawals and Other Debits
 Jul 03 TELEPHONE XFER DR                                                                          95,190.00
         TELEPHONE TRANSFER TO:       0112

Daily Balances
 Jun 30           123,917.71                         Jul 31            28,760.30
 Jul 03            28,727.71

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               3,465.92                                                          *
* Interest Paid This Period              32.59           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           34,869.00           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 19 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             OPERATING RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0139         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0139      BANKRUPTCY IMMA                                   2,282,783.68                2,076,473.61

              RELATIONSHIP             TOTAL                                                  2,076,473.61
     Case 1:17-bk-12408-MB              Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12              Desc
                                         Main Document    Page 20 of 60



                                                                                        Statement Period
                                                                                     From July      01, 2018
                                                                                     To   July      31, 2018
                                                                                     Page      2 of    2

                                                                                     PRIVATE CLIENT GROUP 161
                                                                                     565 FIFTH AVENUE
                                                                                     NEW YORK, NY 10017




             ICPW NEVADA TRUST                          8-161
             MATTHEW PLISKIN TRUSTEE
             OPERATING RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                                See Back for Important Information


                                                                            Primary Account:       0139           0


BANKRUPTCY IMMA                   1503390139


Summary

 Previous Balance as of July            01, 2018                                                      2,282,783.68
        2 Credits                                                                                        46,669.52
        2 Debits                                                                                        252,979.59
 Ending Balance as of   July            31, 2018                                                      2,076,473.61


Deposits and Other Credits
 Jul 13 INCOMING WIRE                                                                                      44,576.59
         REF# 20180713B6B7261F00154707131642FT03
         FROM: IRONCLAD PERFORMANCE WEAR CORP         ABA:      321081669
         BANK:
 Jul 31 Interest Paid                                                                                       2,092.93

Withdrawals and   Other Debits
 Jul 13 ONLINE    TRANSFER DR                                                                              52,297.58
         ONLINE   XFR TO:        0112
 Jul 26 ONLINE    TRANSFER DR                                                                             200,682.01
         ONLINE   XFR TO:        0112

Daily Balances
 Jun 30           2,282,783.68                          Jul 26              2,074,380.68
 Jul 13           2,275,062.69                          Jul 31              2,076,473.61

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               4,843.08                                                          *
* Interest Paid This Period           2,092.93           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period        2,239,209.78           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 21 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 1 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7032           0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7032      BANKRUPTCY IMMA                                     382,503.00                    382,860.51

              RELATIONSHIP             TOTAL                                                      382,860.51
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 22 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      2 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 1 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7032            0


BANKRUPTCY IMMA                      7032


Summary

 Previous Balance as of July      01, 2018                                                        382,503.00
        1 Credits                                                                                     357.51
 Ending Balance as of   July      31, 2018                                                        382,860.51


Deposits and Other Credits
 Jul 31 Interest Paid                                                                                  357.51

Daily Balances
 Jun 30           382,503.00                         Jul 31           382,860.51

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               3,086.21                                                          *
* Interest Paid This Period             357.51           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period          382,503.00           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 23 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             TAX RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7040          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7040      BANKRUPTCY IMMA                                      90,108.56                    90,192.78

              RELATIONSHIP             TOTAL                                                      90,192.78
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 24 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      2 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             TAX RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7040            0


BANKRUPTCY IMMA                      7040


Summary

 Previous Balance as of July      01, 2018                                                        90,108.56
        1 Credits                                                                                     84.22
 Ending Balance as of   July      31, 2018                                                        90,192.78


Deposits and Other Credits
 Jul 31 Interest Paid                                                                                   84.22

Daily Balances
 Jun 30            90,108.56                         Jul 31            90,192.78

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 192.78                                                          *
* Interest Paid This Period              84.22           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           90,108.56           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 25 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 3 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7059         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7059      BANKRUPTCY IMMA                                   2,302,774.23                2,304,926.56

              RELATIONSHIP             TOTAL                                                  2,304,926.56
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 26 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      2 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 3 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7059         0


BANKRUPTCY IMMA                      7059


Summary

 Previous Balance as of July      01, 2018                                                    2,302,774.23
        1 Credits                                                                                 2,152.33
 Ending Balance as of   July      31, 2018                                                    2,304,926.56


Deposits and Other Credits
 Jul 31 Interest Paid                                                                             2,152.33

Daily Balances
 Jun 30           2,302,774.23                       Jul 31         2,304,926.56

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               4,926.56                                                          *
* Interest Paid This Period           2,152.33           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period        2,302,774.23           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 27 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 4 ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7067           0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7067      BANKRUPTCY IMMA                                     250,301.54                    250,535.49

              RELATIONSHIP             TOTAL                                                      250,535.49
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 28 of 60



                                                                                Statement Period
                                                                             From July      01, 2018
                                                                             To   July      31, 2018
                                                                             Page      2 of    2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 4 ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7067            0


BANKRUPTCY IMMA                      7067


Summary

 Previous Balance as of July      01, 2018                                                        250,301.54
        1 Credits                                                                                     233.95
 Ending Balance as of   July      31, 2018                                                        250,535.49


Deposits and Other Credits
 Jul 31 Interest Paid                                                                                  233.95

Daily Balances
 Jun 30           250,301.54                         Jul 31           250,535.49

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 535.49                                                          *
* Interest Paid This Period             233.95           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period          250,301.54           Days in Period                      31         *
*=======================================================================================================*
0123423105Case 1:17-bk-12408-MB                        678ÿ
                                           Doc 596 Filed       ÿEntered
                                                          11/13/18      ÿ 11/13/18 09:41:12   Desc
                                            Main Document     Page 29 of 60




 22!  "2 2#$ %&6'                                                023
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 30 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     3

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0112          14

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0112      BANKRUPTCY CHECKING                                 553,368.09                    354,623.22

              RELATIONSHIP             TOTAL                                                      354,623.22
     Case 1:17-bk-12408-MB          Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                     Desc
                                     Main Document    Page 31 of 60



                                                                                           Statement Period
                                                                                        From August    01, 2018
                                                                                        To   August    31, 2018
                                                                                        Page     2 of     3

                                                                                        PRIVATE CLIENT GROUP 161
                                                                                        565 FIFTH AVENUE
                                                                                        NEW YORK, NY 10017




             ICPW NEVADA TRUST                             9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                                   See Back for Important Information


                                                                               Primary Account:       0112          14


BANKRUPTCY CHECKING                      0112




Summary

 Previous Balance as of August      01, 2018                                                                 553,368.09
        2 Credits                                                                                             53,654.77
       14 Debits                                                                                             252,399.64
 Ending Balance as of   August      31, 2018                                                                 354,623.22


Deposits and Other Credits
 Aug 01 ONLINE TRANSFER CR                                                                                    13,325.00
         ONLINE XFR FROM:         0139
 Aug 27 ONLINE TRANSFER CR                                                                                    40,329.77
         ONLINE XFR FROM:         0139

Checks by Serial Number
 Aug 01       1042               17,366.50      Aug   13              1281 *               25.05
 Aug 16       1107 *              4,759.50      Aug   10              1282                 25.05
 Aug 13       1115 *              4,175.00      Aug   15              1293 *            2,501.16
 Aug 07       1144 *              2,505.00      Aug   01              1311 *          200,682.01
 Aug 08       1146 *              2,114.05      Aug   08              1312                325.00
 Aug 22       1197 *                501.00      Aug   10              1313             13,000.00
 Aug 24       1230 *                208.75      Aug   20              1314              4,211.57

                 * Indicates break in check sequence

Daily Balances
 Jul 31           553,368.09                               Aug   15              323,974.27
 Aug 01           348,644.58                               Aug   16              319,214.77
 Aug 07           346,139.58                               Aug   20              315,003.20
 Aug 08           343,700.53                               Aug   22              314,502.20
 Aug 10           330,675.48                               Aug   24              314,293.45
 Aug 13           326,475.43                               Aug   27              354,623.22
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12      Desc
                                   Main Document    Page 32 of 60



                                                                          Statement Period
                                                                       From August    01, 2018
                                                                       To   August    31, 2018
                                                                       Page     3 of     3

                                                                       PRIVATE CLIENT GROUP 161
                                                                       565 FIFTH AVENUE
                                                                       NEW YORK, NY 10017




             ICPW NEVADA TRUST                      9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                  See Back for Important Information


                                                              Primary Account:       0112         14


Rates for this statement period - Overdraft
Aug 01, 2018   14.750000 %
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 33 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD
             TAMPA FL 33629                    999                     See Back for Important Information


                                                                    Primary Account:       0120          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0120      BANKRUPTCY IMMA                                      28,760.30                    28,787.18

              RELATIONSHIP             TOTAL                                                      28,787.18
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 34 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD
             TAMPA FL 33629                  999                       See Back for Important Information


                                                                    Primary Account:       0120            0


BANKRUPTCY IMMA                      0120


Summary

 Previous Balance as of August    01, 2018                                                        28,760.30
        1 Credits                                                                                     26.88
 Ending Balance as of   August    31, 2018                                                        28,787.18


Deposits and Other Credits
 Aug 31 Interest Paid                                                                                   26.88

Daily Balances
 Jul 31            28,760.30                         Aug 31            28,787.18

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               3,492.80                                                          *
* Interest Paid This Period              26.88           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           28,760.30           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 35 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             OPERATING RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0139         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0139      BANKRUPTCY IMMA                                   2,076,473.61                2,038,275.28

              RELATIONSHIP             TOTAL                                                  2,038,275.28
     Case 1:17-bk-12408-MB              Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12      Desc
                                         Main Document    Page 36 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                         8-161
             MATTHEW PLISKIN TRUSTEE
             OPERATING RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0139          0


BANKRUPTCY IMMA                            0139


Summary

 Previous Balance as of August          01, 2018                                              2,076,473.61
        2 Credits                                                                                15,456.44
        2 Debits                                                                                 53,654.77
 Ending Balance as of   August          31, 2018                                              2,038,275.28


Deposits and Other Credits
 Aug 14 DEPOSIT          ref#                                                                     13,527.22
 Aug 31 Interest Paid                                                                              1,929.22

Withdrawals and   Other Debits
 Aug 01 ONLINE    TRANSFER DR                                                                     13,325.00
         ONLINE   XFR TO:        0112
 Aug 27 ONLINE    TRANSFER DR                                                                     40,329.77
         ONLINE   XFR TO:        0112

Daily Balances
 Jul 31           2,076,473.61                         Aug 27       2,036,346.06
 Aug 01           2,063,148.61                         Aug 31       2,038,275.28
 Aug 14           2,076,675.83

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               6,772.30                                                          *
* Interest Paid This Period           1,929.22           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period        2,064,061.96           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 37 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 1 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7032           0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7032      BANKRUPTCY IMMA                                     382,860.51                    383,218.36

              RELATIONSHIP             TOTAL                                                      383,218.36
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 38 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 1 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7032            0


BANKRUPTCY IMMA                      7032


Summary

 Previous Balance as of August    01, 2018                                                        382,860.51
        1 Credits                                                                                     357.85
 Ending Balance as of   August    31, 2018                                                        383,218.36


Deposits and Other Credits
 Aug 31 Interest Paid                                                                                  357.85

Daily Balances
 Jul 31           382,860.51                         Aug 31           383,218.36

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               3,444.06                                                          *
* Interest Paid This Period             357.85           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period          382,860.51           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 39 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             TAX RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7040          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7040      BANKRUPTCY IMMA                                      90,192.78                    90,277.08

              RELATIONSHIP             TOTAL                                                      90,277.08
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 40 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             TAX RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7040            0


BANKRUPTCY IMMA                      7040


Summary

 Previous Balance as of August    01, 2018                                                        90,192.78
        1 Credits                                                                                     84.30
 Ending Balance as of   August    31, 2018                                                        90,277.08


Deposits and Other Credits
 Aug 31 Interest Paid                                                                                   84.30

Daily Balances
 Jul 31            90,192.78                         Aug 31            90,277.08

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 277.08                                                          *
* Interest Paid This Period              84.30           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           90,192.78           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 41 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 3 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7059         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7059      BANKRUPTCY IMMA                                   2,304,926.56                2,307,080.90

              RELATIONSHIP             TOTAL                                                  2,307,080.90
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 42 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 3 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7059         0


BANKRUPTCY IMMA                      7059


Summary

 Previous Balance as of August    01, 2018                                                    2,304,926.56
        1 Credits                                                                                 2,154.34
 Ending Balance as of   August    31, 2018                                                    2,307,080.90


Deposits and Other Credits
 Aug 31 Interest Paid                                                                             2,154.34

Daily Balances
 Jul 31           2,304,926.56                       Aug 31         2,307,080.90

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               7,080.90                                                          *
* Interest Paid This Period           2,154.34           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period        2,304,926.56           Days in Period                      31         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 43 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 4 ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7067           0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7067      BANKRUPTCY IMMA                                     250,535.49                    250,769.66

              RELATIONSHIP             TOTAL                                                      250,769.66
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 44 of 60



                                                                                Statement Period
                                                                             From August    01, 2018
                                                                             To   August    31, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 4 ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7067            0


BANKRUPTCY IMMA                      7067


Summary

 Previous Balance as of August    01, 2018                                                        250,535.49
        1 Credits                                                                                     234.17
 Ending Balance as of   August    31, 2018                                                        250,769.66


Deposits and Other Credits
 Aug 31 Interest Paid                                                                                  234.17

Daily Balances
 Jul 31           250,535.49                         Aug 31           250,769.66

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 769.66                                                          *
* Interest Paid This Period             234.17           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period          250,535.49           Days in Period                      31         *
*=======================================================================================================*
0123423105Case 1:17-bk-12408-MB                        678ÿ
                                           Doc 596 Filed       ÿEntered
                                                          11/13/18      ÿ 11/13/18 09:41:12   Desc
                                            Main Document     Page 45 of 60




 22!  "2 2#$ %&6'                                                023
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 46 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     3

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0112          19

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0112      BANKRUPTCY CHECKING                                 354,623.22                    263,498.51

              RELATIONSHIP             TOTAL                                                      263,498.51
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12                  Desc
                                   Main Document    Page 47 of 60



                                                                                      Statement Period
                                                                                   From September 01, 2018
                                                                                   To   September 30, 2018
                                                                                   Page     2 of     3

                                                                                   PRIVATE CLIENT GROUP 161
                                                                                   565 FIFTH AVENUE
                                                                                   NEW YORK, NY 10017




             ICPW NEVADA TRUST                           9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                              See Back for Important Information


                                                                          Primary Account:       0112          19


BANKRUPTCY CHECKING                    0112




Summary

 Previous Balance as of September 01, 2018                                                              354,623.22
        2 Credits                                                                                       142,085.57
       19 Debits                                                                                        233,210.28
 Ending Balance as of   September 30, 2018                                                              263,498.51


Deposits and Other Credits
 Sep 13 ONLINE TRANSFER CR                                                                               52,400.10
         ONLINE XFR FROM:       0139
 Sep 17 ONLINE TRANSFER CR                                                                               89,685.47
         ONLINE XFR FROM:       0139

Checks by Serial Number
 Sep 05       1247                129.84      Sep   17           1323              2,087.50
 Sep 25       1297 *              260.77      Sep   05           1326 *            4,404.63
 Sep 10       1315 *            5,024.37      Sep   04           1327              6,304.67
 Sep 20       1316             14,705.50      Sep   19           1329 *           12,733.17
 Sep 06       1317             20,600.00      Sep   05           1330             25,050.00
 Sep 28       1318             27,772.10      Sep   06           1331             27,338.74
 Sep 12       1319                835.00      Sep   10           1332              6,004.40
 Sep 04       1320              1,403.55      Sep   27           1335 *           62,088.97
 Sep 24       1321              1,579.07      Sep   24           1336             13,218.00
 Sep 10       1322              1,670.00

                 * Indicates break in check sequence
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12       Desc
                                   Main Document    Page 48 of 60



                                                                           Statement Period
                                                                        From September 01, 2018
                                                                        To   September 30, 2018
                                                                        Page     3 of     3

                                                                        PRIVATE CLIENT GROUP 161
                                                                        565 FIFTH AVENUE
                                                                        NEW YORK, NY 10017




             ICPW NEVADA TRUST                      9-161
             MATTHEW PLISKIN TRUSTEE
             DISBURSEMENT ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                   See Back for Important Information


                                                               Primary Account:       0112         19


Daily Balances
 Aug 31           354,623.22                        Sep   17     395,856.09
 Sep 04           346,915.00                        Sep   19     383,122.92
 Sep 05           317,330.53                        Sep   20     368,417.42
 Sep 06           269,391.79                        Sep   24     353,620.35
 Sep 10           256,693.02                        Sep   25     353,359.58
 Sep 12           255,858.02                        Sep   27     291,270.61
 Sep 13           308,258.12                        Sep   28     263,498.51

Rates for this statement period - Overdraft
Sep 27, 2018   15.000000 %
Sep 01, 2018   14.750000 %
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 49 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0120          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0120      BANKRUPTCY IMMA                                      28,787.18                    28,813.22

              RELATIONSHIP             TOTAL                                                      28,813.22
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 50 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             EXCESS CASH RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0120            0


BANKRUPTCY IMMA                1503390120


Summary

 Previous Balance as of September 01, 2018                                                        28,787.18
        1 Credits                                                                                     26.04
 Ending Balance as of   September 30, 2018                                                        28,813.22


Deposits and Other Credits
 Sep 28 Interest Paid                                                                                   26.04

Daily Balances
 Aug 31            28,787.18                         Sep 28            28,813.22

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               3,518.84                                                          *
* Interest Paid This Period              26.04           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           28,787.18           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 51 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             OPERATING RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0139         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      0139      BANKRUPTCY IMMA                                   2,038,275.28                1,897,967.06

              RELATIONSHIP             TOTAL                                                  1,897,967.06
     Case 1:17-bk-12408-MB              Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12      Desc
                                         Main Document    Page 52 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                         8-161
             MATTHEW PLISKIN TRUSTEE
             OPERATING RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       0139          0


BANKRUPTCY IMMA                           0139


Summary

 Previous Balance as of September 01, 2018                                                    2,038,275.28
        1 Credits                                                                                 1,777.35
        2 Debits                                                                                142,085.57
 Ending Balance as of   September 30, 2018                                                    1,897,967.06


Deposits and Other Credits
 Sep 28 Interest Paid                                                                              1,777.35

Withdrawals and   Other Debits
 Sep 13 ONLINE    TRANSFER DR                                                                     52,400.10
         ONLINE   XFR TO:        0112
 Sep 17 ONLINE    TRANSFER DR                                                                     89,685.47
         ONLINE   XFR TO:        0112

Daily Balances
 Aug 31           2,038,275.28                         Sep 17       1,896,189.71
 Sep 13           1,985,875.18                         Sep 28       1,897,967.06

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               8,549.65                                                          *
* Interest Paid This Period           1,777.35           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period        1,964,982.00           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 53 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 1 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7032           0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7032      BANKRUPTCY IMMA                                     383,218.36                    383,564.98

              RELATIONSHIP             TOTAL                                                      383,564.98
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 54 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 1 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7032            0


BANKRUPTCY IMMA                      7032


Summary

 Previous Balance as of September 01, 2018                                                        383,218.36
        1 Credits                                                                                     346.62
 Ending Balance as of   September 30, 2018                                                        383,564.98


Deposits and Other Credits
 Sep 28 Interest Paid                                                                                  346.62

Daily Balances
 Aug 31           383,218.36                         Sep 28           383,564.98

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               3,790.68                                                          *
* Interest Paid This Period             346.62           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period          383,218.36           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 55 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             TAX RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7040          0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7040      BANKRUPTCY IMMA                                      90,277.08                    90,358.74

              RELATIONSHIP             TOTAL                                                      90,358.74
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 56 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             TAX RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7040            0


BANKRUPTCY IMMA                      7040


Summary

 Previous Balance as of September 01, 2018                                                        90,277.08
        1 Credits                                                                                     81.66
 Ending Balance as of   September 30, 2018                                                        90,358.74


Deposits and Other Credits
 Sep 28 Interest Paid                                                                                   81.66

Daily Balances
 Aug 31            90,277.08                         Sep 28            90,358.74

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 358.74                                                          *
* Interest Paid This Period              81.66           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period           90,277.08           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 57 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 3 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7059         0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7059      BANKRUPTCY IMMA                                   2,307,080.90                2,309,167.67

              RELATIONSHIP             TOTAL                                                  2,309,167.67
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 58 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 3 RESERVE ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7059         0


BANKRUPTCY IMMA                      7059


Summary

 Previous Balance as of September 01, 2018                                                    2,307,080.90
        1 Credits                                                                                 2,086.77
 Ending Balance as of   September 30, 2018                                                    2,309,167.67


Deposits and Other Credits
 Sep 28 Interest Paid                                                                             2,086.77

Daily Balances
 Aug 31           2,307,080.90                       Sep 28         2,309,167.67

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest               9,167.67                                                          *
* Interest Paid This Period           2,086.77           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period        2,307,080.90           Days in Period                      30         *
*=======================================================================================================*
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 59 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 4 ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7067           0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE PRIVACY & SECURITY
              SECTION ON SIGNATURENY.COM LOCATED UNDER THE 'ABOUT US' HEADING. SELECT
              'BUSINESS E-MAIL COMPROMISE' TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
      7067      BANKRUPTCY IMMA                                     250,769.66                    250,996.48

              RELATIONSHIP             TOTAL                                                      250,996.48
     Case 1:17-bk-12408-MB        Doc 596 Filed 11/13/18 Entered 11/13/18 09:41:12            Desc
                                   Main Document    Page 60 of 60



                                                                                Statement Period
                                                                             From September 01, 2018
                                                                             To   September 30, 2018
                                                                             Page     2 of     2

                                                                             PRIVATE CLIENT GROUP 161
                                                                             565 FIFTH AVENUE
                                                                             NEW YORK, NY 10017




             ICPW NEVADA TRUST                       8-161
             MATTHEW PLISKIN TRUSTEE
             CLASS 4 ACCOUNT
             3902 W HENDERSON BLVD, SUITE 208-336
             TAMPA FL 33629                 999                        See Back for Important Information


                                                                    Primary Account:       7067            0


BANKRUPTCY IMMA                      7067


Summary

 Previous Balance as of September 01, 2018                                                        250,769.66
        1 Credits                                                                                     226.82
 Ending Balance as of   September 30, 2018                                                        250,996.48


Deposits and Other Credits
 Sep 28 Interest Paid                                                                                  226.82

Daily Balances
 Aug 31           250,769.66                         Sep 28           250,996.48

*======================================= Interest Summary    ===========================================*
* Year-To-Date Interest                 996.48                                                          *
* Interest Paid This Period             226.82           Annual Percentage Yield Earned      1.11 %     *
* Avg. Balance this Period          250,769.66           Days in Period                      30         *
*=======================================================================================================*
